[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________           FILED
                                                          U.S. COURT OF APPEALS
                                       No. 10-11491         ELEVENTH CIRCUIT
                                   Non-Argument Calendar        MAY 25, 2011
                                 ________________________        JOHN LEY
                                                                  CLERK
                          D.C. Docket No. 8:09-cr-00396-SDM-AEP-5

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                                    Plaintiff-Appellee,



                                            versus

LUIS QUILES,

llllllllllllllllllll      l                                        Defendant-Appellant.


                                ________________________

                          Appeal from the United States District Court
                              for the Middle District of Florida
                                ________________________

                                        (May 25, 2011)

Before EDMONDSON, CARNES and PRYOR, Circuit Judges.

PER CURIAM:
      Kimberly Nolen Hopkins, appointed counsel for Luis Quiles in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and has filed a brief pursuant to Anders v. California, 386 U.S. 738,

87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire

record reveals that counsel’s assessment of the relative merit of the appeal is

correct. Because independent examination of the entire record reveals no issues of

arguable merit, counsel’s motion to withdraw is GRANTED, and Quiles’s

conviction and sentence are AFFIRMED.




                                          2